IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-17-00336-CV

                     IN RE JOHNATHAN WOMACK AND
                          GENA TAYLOR-WAGNER


                                 Original Proceeding



                         ORDER ON REHEARING

       The motion for rehearing, filed on January 22, 2018, by the attorney ad litem

representing the interests of Relators’ minor child, is denied.

       The motion for rehearing, filed on January 11, 2018, by the Texas Department of

Family and Protective Services (the Department), is denied.

       The Court also declines “to provide guidance as to its interpretation of the

Amended Order and whether it is inclined to review said order,” as requested by the

Department. The Amended Order is not the subject of this original proceeding.




                                                 PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed February 14, 2018
Do not publish




In re Womack                               Page 2